Citation Nr: 0508236	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-35 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for PTSD based on 
his experiences during his period of active duty in the 
Republic of Vietnam.

The veteran's DD Form 214 reflects that the veteran received 
the National Defense Service Medal and the Vietnam Service 
Medal.  The veteran's personnel records indicate that he 
served aboard the USS Lofberg (DD 759) from June 24, 1967 
until April 17, 1968 and the USS Lofberg served in the 
Vietnam area from September 30, 1967 to October 15, 1967, 
from November 3, 1967 to November 13, 1967, from December 13, 
1967 to January 15, 1968, and from February 5, 1968 to 
February 20, 1968.

Based on a review of the record, there is VA medical evidence 
of a current diagnosis of PTSD.

Where the veteran engaged in combat with the enemy, the 
stressor will generally be conceded.  However, since the 
evidence does not support a finding that the veteran engaged 
in combat with the enemy, verification of his reported 
stressors is required. 

The veteran testified at a May 2004 travel board hearing that 
the servicemen who served aboard the USS Lofberg were to 
escort and protect a carrier and that he would rotate off of 
the carrier and go in as close as possible to shore and 
provide support for the soldiers there.  

The first stressful event noted by the veteran occurred when 
the captain of the ship refused to assist the marines by 
providing fire support, and men had been killed as a result 
of not providing that fire.  The second stressful event noted 
by the veteran occurred when, between November 1967 and 
January 1968 two enemy rockets went right between the stacks. 
In addition, the veteran noted that in June 1967, one 
serviceman lost his legs when he cut an anchor loose, and the 
chain swerved around and cut him.

In addition, a May 2003 VA treatment record also includes a 
discussion of claimed in-service stressors.

Accordingly, this case is REMANDED for the following actions:

1. The veteran should be contacted and 
asked to provide specific information 
about the claimed stressor events in 
service.

2.  The veteran's statement should be 
referred to the United States Armed 
Services Center for Unit Records Research 
(CURR) in order to attempt to verify the 
claimed events.  The RO should provide 
CURR with copies of any personnel records 
obtained showing service dates, duties 
and units of assignment; and the 
transcript of hearing testimony should be 
included in this inquiry.  CURR should be 
asked to provide any available 
information, to include muster rolls, 
deck logs and ship histories that might 
corroborate the veteran's asserted in-
service stressors aboard the USS Lofberg.

3. After the above development is 
completed, the veteran should be afforded 
a VA examination in order to determine 
the nature and likely etiology of the 
claimed PTSD.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should offer an opinion as to 
whether the veteran is suffering from 
PTSD; and if so, whether any specific 
stressor supports the diagnosis.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




